UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1100


CHARLES MONTE ROYALL,

                    Plaintiff - Appellant,

             v.

CENTRALCARE INCORPORATED,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00127-AJT-JFA)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Monte Royall, Appellant Pro Se. Declan C. Leonard, BERENZWEIG
LEONARD, LLP, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles Monte Royall appeals the district court’s order denying his motion to

reconsider the dismissal of his employment discrimination action as settled. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Royall v. CentralCare Inc., No. 1:18-cv-00127-AJT-JFA

(E.D. Va. Jan. 11, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2